EXHIBIT 10.1

FIRST AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

FPA/PRIP GOVERNOR PARK, LLC

a Delaware limited liability company

THIS FIRST AMENDMENT TO LIABILITY COMPANY AGREEMENT, dated as of December 19,
2008 (the “Effective Date”), amends that certain Limited Liability Company
Agreement of FPA/PRIP GOVERNOR PARK, LLC, a Delaware limited liability company
(the “Company”) dated December 19, 2008 (the “LLC Agreement”) and is made and
entered into by FPA GOVERNOR PARK INVESTORS, LLC, a Delaware limited liability
company (the “FPA Member”), and PRIP 5060/6310, LLC, a Delaware limited
liability company (the “Paladin Member”) (collectively, the FPA Member and the
Paladin Member are referred to herein as the “Members”) with reference to the
following facts:

The Members hereby amend the LLC Agreement, effective as of the Effective Date,
as follows:

1. Section 11.65 of the LLC Agreement hereby is deleted in its entirety and
replaced with the following:

11.65 Project Shortfall

The term “Project Shortfall” means any and all cash necessary, as determined by
the Management Committee, to provide sufficient funds for payment of any of the
following: (i) repairs resulting from any uninsured casualty or damage or
destruction to the Project, (ii) operating deficits of the Project, and
(iii) any amounts required to be paid to MIREF Governor Finance, LLC (or its
successor or assign), the mortgage lender for the Project, to reduce the
principal amount of its mortgage loan so as to enable the Company to satisfy the
conditions for the exercise of any option to extend the term of such mortgage
loan pursuant to the provisions of such mortgage loan.

2. Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the LLC Agreement shall remain unmodified and continue in full
force and effect and, as amended hereby, all of the terms, covenants, provisions
and conditions of the LLC Agreement hereby are ratified and confirmed in all
respects.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed this Agreement on March 25, 2009
and effective as of the Effective Date.

 

“Paladin Member”

PRIP 5060/6310, LLC, a Delaware limited liability company

By:

   Paladin Realty Income Properties, L.P., a Delaware limited partnership    By:
   Paladin Realty Income Properties, Inc., a Maryland corporation, its general
partner       By:   

/s/ William K. Dunbar

        

William K. Dunbar,

Chief Investment Officer

   “FPA Member”   

FPA Governor Park Investors, LLC,

a Delaware limited liability company

   By:    GF GOVERNOR PARK, LLC, a Delaware limited liability company, its
Manager       By:   

/s/ Michael B. Earl

         Michael Earl, Manager

 

 

 

 

 

 

 

 

 

 

2